DETAILED ACTION
Reissue
The present reissue application is directed to US 10,394,403 B2 (“403 Patent”). 403 Patent issued on August 27, 2019 with claims 1-10 from application 15/790,325 filed on October 23, 2017, and claims priority to JP 2016-212553 filed on October 31, 2016.
This application was filed on August 25, 2021. Since this date is after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. Furthermore, the present application is being examined under the first inventor to file provisions of the AIA .
This application presents broadened claims, which are permitted because Applicant filed these claims and demonstrated an intent to broaden within two years of the issue date of 403 Patent.
The most recent amendment was filed on August 25, 2021. The status of the claims is:
Claim 1: Amended
Claims 2-9: Original
Claims 11-13: New
This is a first, non-final Office action.
Documents and References Cited in this Action
403 Patent (US 10,394,403 B2)
Oya (US 2013/0285980 A1)
Chan (US 2010/0214232 A1)
Oath/Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
Applicant has not sufficiently specified in the reissue oath/declaration one of the errors upon which reissue is based. A general statement, e.g., that all claims are broadened or that Applicant amended claim 1 “to provide coverage for all the disclosed embodiments,” is not sufficient to satisfy this requirement. Although Applicant properly identified a claim that is being broadened in this reissue, Applicant must further specifically identify a word or phrase removed or changed from the original claim, and how it renders the original patent wholly or partly inoperative or invalid.
Claim Rejections - 35 USC § 251
Claims 1-13 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oya.
Regarding claim 1, Oya discloses a touch screen 102 (Figure 3; see also related Figures 1-2) comprising:
a substrate which includes a main surface (i.e., base layer 19 shown in Figure 2; paragraphs [0034]-[0035] and [0051]);
a first electrode G21 which is disposed on the main surface and includes a plurality of first wires R21, the plurality of first wires including a first linear portion (i.e., the straight portions of R21) and a plurality of first branch portions (i.e., the angled portions of R21), the first linear portion extending in a first direction (e.g., a vertical direction in Figure 3), the plurality of first branch portions being branched from the first linear portion;
an insulation film which is disposed on the main surface (i.e., insulation layer 17 shown in Figures 2 and 3; paragraphs [0034]-[0035] and [0051]); and
a second electrode G22 which is disposed on the main surface, is at least partially insulated from the first electrode by the insulation film 17, and includes a plurality of second wires R22, the plurality of second wires including a second linear portion (i.e., the straight portions of R22) and a plurality of second branch portions (i.e., the angled portions of R22), the second linear portion extending in a second direction which is not parallel to the first direction (e.g., a horizontal direction in Figure 3), the plurality of second branch portions being branched from the second linear portion, the second linear portion three-dimensionally intersecting the first linear portion and not three-dimensionally intersecting the plurality of first branch portions, the plurality of second branch portions each including a rim portion, the second linear portion and the rim portion surrounding a cavity portion formed at each of the plurality of second branch portions when seen in a plan view in a normal direction of the main surface (i.e., Figure 3 shows the second branch portions including a rim portion that outlines a cavity portion).
The following version of Oya, Figure 3 has been annotated by Examiner to highlight exemplary first and second linear portions and first and second branch portions that read on the claim limitations. Examiner has also highlighted an exemplary intersection between a second linear portion and a first linear portion.

    PNG
    media_image1.png
    739
    731
    media_image1.png
    Greyscale


Regarding claim 2, Oya discloses that the rim portion includes a first portion, and a second portion which conducts with the first portion and is partitioned from the first portion by the cavity portion when seen from the plurality of first branch portions (i.e., Figure 3 shows first and second portions partitioned by triangular cavities). 
Regarding claim 4, Oya discloses that each of the plurality of first wires includes a first layer made of indium tin oxide, a metal wire material or an alloy wire material, and each of the plurality of second wires includes a second layer made of indium tin oxide, a metal wire material or an alloy wire material (paragraphs [0055], [0080], and [0088]).
Regarding claim 5, Oya discloses a dummy pattern which is made of an insulation body and fills the cavity portion and a gap between the first electrode and the second electrode (i.e., Oya discloses that insulation layer 17 and the intermediate layer Q7 are both insulating synthetic resin materials and fill the cavity portion and a gap between the first electrode and the second electrode; Figure 2; paragraphs [0034]-[0035])
Regarding claim 11, which depends on claim 1, Oya discloses that the rim portion (of the second branch portion) includes a portion parallel along an outline of the first linear portion or the plurality of first branch portions and does not include a portion parallel along an outline of the second linear portion (see Oya, Figure 3). For example, the following annotated excerpt of Oya, Figure 3 shows a rim portion of second electrode 22 (highlighted with a bold line) that is parallel along an outline of a first branch portion of first electrode 21 (also highlighted with a bold line). Figure 3 also shows that the rim portion of the second branch portion does not include a portion parallel along an outline of the second linear portion.


    PNG
    media_image2.png
    320
    480
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 9, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Oya in view of Chan.
Regarding independent claim 6, Oya discloses a touch screen comprising all of the elements discussed above with respect to claim 1 that are similarly recited in claim 6. Further regarding claim 6, Oya further discloses that the rim portion (of the second branch portions) includes a portion parallel along an outline of the first linear portion or the plurality of first branch portions and not including a portion parallel along an outline of the second linear portion (see Oya, Figure 3, as well as the discussion above with respect to the same limitation in claim 11).
Further regarding claim 6, Oya generally discloses that the touchscreen operates by applying a voltage between the first and second electrodes and detecting changes in capacitance at the touched locations on the touchscreen (Oya, paragraphs [0007]-[0008]). However, Oya does not specifically disclose that the plurality of first wires (of the first electrode) are excitation wires and the plurality of second wires (of the second electrode) are detection wires.
Chan teaches a touch screen 102 that is related to the one disclosed by Oya, including first electrode 108 layered over second electrode 110 (Chan, Figure 1; paragraph [0028]). Chan further teaches that the wires of one electrode are excitation wires connected to signal drivers 202 and the wires of the other electrode are detection wires connected to signal sensors 204 (Chan, paragraphs [0028]-[0034]; Figure 2A). Chan further teaches that either electrode 108 or 110 can be the driving/excitation electrode while the other is the detection/sensing electrode (Chan, paragraphs [0028]-[0029]).
Regarding claim 6, it would have been obvious to a person of ordinary skill in the art to provide the plurality of first wires (of the first electrode) as excitation wires and the plurality of second wires (of the second electrode) as detection wires as taught by Chan in the system disclosed by Oya in order to implement the applied voltage already disclosed by Oya and enable the electrodes to properly function as a touch screen.
Regarding claim 7, in the system taught by Oya in view of Chan, Oya discloses that the rim portion includes a first portion, and a second portion which conducts with the first portion and is partitioned from the first portion by the cavity portion when seen from the plurality of first branch portions (i.e., Figure 3 shows first and second portions partitioned by triangular cavities). 
Regarding claim 9, in the system taught by Oya in view of Chan, Oya discloses that each of the plurality of first wires includes a first layer made of indium tin oxide, a metal wire material or an alloy wire material, and each of the plurality of second wires includes a second layer made of indium tin oxide, a metal wire material or an alloy wire material (Oya, paragraphs [0055], [0080], and [0088]).
Regarding claim 10, in the system taught by Oya in view of Chan, Oya discloses a dummy pattern which is made of an insulation body and fills the cavity portion and a gap between the first electrode and the second electrode (i.e., Oya discloses that insulation layer 17 and the intermediate layer Q7 are both insulating synthetic resin materials and fill the cavity portion and a gap between the first electrode and the second electrode; Figure 2; paragraphs [0034]-[0035])
Regarding claims 12 and 13, which each depend on claim 1, Oya discloses the touch screen as discussed above with respect to claim 1 and further generally discloses that the touchscreen operates by applying a voltage between the first and second electrodes and detecting changes in capacitance at the touched locations on the touchscreen (Oya, paragraphs [0007]-[0008]). However, Oya does not specifically disclose that the plurality of first wires (of the first electrode) are detection wires or that the plurality of second wires (of the second electrode) are excitation wires.
Chan teaches a touch screen 102 that is related to the one disclosed by Oya, including first electrode 108 layered over second electrode 110 (Chan, Figure 1; paragraph [0028]). Chan further teaches that the wires of one electrode are excitation wires connected to signal drivers 202 and the wires of the other electrode are detection wires connected to signal sensors 204 (Chan, paragraphs [0028]-[0034]; Figure 2A). Chan further teaches that either electrode 108 or 110 can be the driving/excitation electrode while the other is the detection/sensing electrode (Chan, paragraphs [0028]-[0029]).
Regarding claims 12 and 13, it would have been obvious to a person of ordinary skill in the art to provide the plurality of first wires (of the first electrode) as detection wires and the plurality of second wires (of the second electrode) as excitation wires as taught by Chan in the system disclosed by Oya in order to implement the applied voltage already disclosed by Oya and enable the electrodes to properly function as a touch screen.
Allowable Subject Matter
Dependent claims 3 and 8 may be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if Applicant overcomes the rejection over 35 U.S.C. 251.
Conclusion
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which this reissue application is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Any inquiry concerning this communication or earlier communications from the examiner, or as to the status of this proceeding, should be directed to Examiner Christina Leung at telephone number (571) 272-3023; the Examiner’s supervisor, SPE Timothy Speer at (313) 446-4825; or the Central Reexamination Unit at (571) 272-7705.

/CHRISTINA Y. LEUNG/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        Conferees:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/T.M.S/Supervisory Patent Examiner, Art Unit 3991